Citation Nr: 0029616	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  94-25 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for chronic 
obstructive pulmonary disease (COPD), currently rated as 30 
percent disabling.  

2.  Entitlement to an increased rating for epididymitis of 
the left testicle, currently rated as 10 percent disabling.   

3.  Entitlement to an increased (compensable) rating for the 
residuals of cholecystectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1974 to November 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  

The case was previously before the Board in July 1997, when 
it was remanded for examination of the veteran and medical 
opinions.  Unfortunately, the case requires additional 
remand.  


REMAND

The VA has a duty to assist the veteran once his claims are 
found to be well-grounded.  38 U.S.C.A. § 5107(a)(West 1991).  
A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  It need not be conclusive, but 
only plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The veteran's claims for increased ratings in this case are 
shown to be well grounded, but the duty to assist him in its 
development have not yet been fulfilled.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well grounded claim for an increased rating).

Subsequent to the Board's July 1997 remand the veteran 
submitted a letter which was received at the RO in September 
1997.  In this letter the veteran stated, referring to his 
service-connected disabilities, that he has received 
treatment at the following VA medical centers (VAMC):  
Temple, Texas; Waco, Texas; Poplar Bluff, Missouri, Little 
Rock, Arkansas; and, Fayetteville, Arkansas.  However, review 
of the claims file reveals that the RO only requested medical 
treatment records from VAMC Little Rock.  The treatment 
records from the other VA medical centers must be obtained.  

Records generated by VA are constructively included within 
the record.  If records of VA treatment are material to the 
issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO should request the veteran's 
medical treatment records from 1990 to 
present from:  VAMC Temple, Texas; VAMC 
Waco, Texas; VAMC Poplar Bluff, Missouri; 
VAMC Little Rock, Arkansas; and, VAMC 
Fayetteville, Arkansas.  All information 
obtained should be made part of the file. 

2.  If, and only if, the RO determines 
that additional examination is required 
to rate the veteran's service-connected 
disabilities, then the appropriate VA 
examination(s) should be ordered.

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the veteran and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  

Further adjudication of the question involving the issues on 
appeal will be postponed until the remand action is 
completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 4 -


